FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the second office action on the merits in response to the amendment filed on 08/24/2022. Applicant has amended claims 1 and 16. Claims 5, 9-15, and 18-19 remain withdrawn from consideration. Claims 1-4, 6-8, 16-17, and 20 are pending and examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2018/0274780 A1).
Regarding claim 1, Kim teaches (Figure 4) a gas turbine engine (10 – Figure 1) comprising:
a combustion section (26) having a cold side (upstream of 59) and a hot side (downstream of 59), wherein the cold side of the combustion section (26) comprises:
a fuel nozzle (70);
a swirler (65);
a ferrule (59 and 61) configured to mount and center the fuel nozzle (70) with the swirler (65); and
a damper (100) having an acoustic cavity (111), a damper neck (130), and a damper neck opening (131),
wherein the damper (100) operates as a Helmholtz cavity (intended use – see below) and is configured to absorb a hydrodynamic or acoustic instability present in a region within an interior of the swirler (65) – (intended use – since swirler 65 is attached to dome 57, damper 100 will absorb any vibrations within swirler 65).
The limitation “the damper operates as Helmholtz cavity and is configured to absorb a hydrodynamic or acoustic instability present in a region within an interior of the swirler” is a statement of intended use and the structure of the device as taught by Kim can perform the function. It has been held that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); MPEP 2114.
It has also been held that, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The structure of the applied prior art, being similar to the structure of the present application, as claimed and disclosed, the two structures will obviously function the same under similar circumstances.
Regarding claim 2, Kim teaches the invention as claimed and as discussed above for claim 1, and Kim further teaches (Figure 4) the damper (100) is annular in cross-section (¶ [0032], ll. 14-16: “the damper may be coupled throughout an annulus of the combustor assembly”).
Regarding claim 4, Kim teaches the invention as claimed and as discussed above for claim 1, and Kim further teaches (Figure 4) the acoustic cavity (111) further operates as a purge air passage (the passage consisting of 113, 111, and 112).
Regarding claim 6, Kim teaches the invention as claimed and as discussed above for claim 1, and Kim further teaches (Figure 4) the hydrodynamic or acoustic instability occurs at a first frequency (intended use – see rejection of claim 1) and wherein the damper (100) is configured to resonate at the first frequency based on an area of the damper neck opening (112), a length of the damper neck (130), a volume of the acoustic cavity (111), or any combination thereof (¶ [0051], ll. 21-25: “It should be appreciated that the description herein relates the first cavity 111, the first walled enclosure 110, the bulkhead conduit 63, and the first cold side orifice 113 together to define dimensions for a target frequency, or range thereof, of pressure oscillations”).
Regarding claim 7, Kim teaches the invention as claimed and as discussed above for claim 1, and Kim further teaches (Figure 4) the damper (100) has a high absorption coefficient of about one at the first frequency (intended use – see rejection of claim 1. Also, since Kim teaches dimensioning the damper to a target frequency – see rejection of claim 6 – the absorption coefficient will be close to one).
Regarding claim 8, Kim teaches the invention as claimed and as discussed above for claim 1, and Kim further teaches (Figure 4) an integrated dome (56) and liner (54) – (as shown in Figure 4, elements 54 and 56 are a one-piece structure).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2018/0274780 A1).
Regarding claim 3, Kim teaches the invention as claimed and as discussed above for claim 1, except for the damper being integral and unitary with the ferrule such that the acoustic cavity is within a body of the ferrule.
It is noted that Kim teaches in ¶ [0056], ll. 6-12: “Additionally, any number of casting, machining, welding, brazing, or sintering processes, or any combination thereof may be utilized to construct the damper 100 separately or integral to one or more other portions of the combustor 50, including, but not limited to, the bulkhead 56, the bulkhead support 61, or combinations thereof”.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim by constructing the damper to be integral and unitary with the ferrule such that the acoustic cavity is within a body of the ferrule, since it has been held that “[T]he patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”; In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113).
Regarding claim 16, Kim teaches (Figure 4) a damper (100) for suppressing a hydrodynamic or acoustic instability in a combustion chamber (62) of a gas turbine engine (10 – Figure 1), the damper (100) comprising:
a ferrule (59 and 61) configured to mount and center the fuel nozzle (70) in a swirler (65), the ferrule (59 and 61) including:
an acoustic cavity (111) having a volume;
a cavity feed hole (113) configured to provide air to the acoustic cavity (111); and
a damper neck (130),
wherein the acoustic cavity (111), the cavity feed hole (113), and the damper neck (130) are dimensioned to absorb a frequency of hydrodynamic or acoustic instability in the combustion chamber (62) – (¶ [0051], ll. 21-25: “It should be appreciated that the description herein relates the first cavity 111, the first walled enclosure 110, the bulkhead conduit 63, and the first cold side orifice 113 together to define dimensions for a target frequency, or range thereof, of pressure oscillations”).
However, Kim does not teach the acoustic cavity, the cavity feed hole, and the damper neck are integral and unitary within a body of the ferrule.
It is noted that Kim teaches in ¶ [0056], ll. 6-12: “Additionally, any number of casting, machining, welding, brazing, or sintering processes, or any combination thereof may be utilized to construct the damper 100 separately or integral to one or more other portions of the combustor 50, including, but not limited to, the bulkhead 56, the bulkhead support 61, or combinations thereof”.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim by constructing the acoustic cavity, the cavity feed hole, and the damper neck to be integral and unitary with the ferrule, since it has been held that “[T]he patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”; In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113).
Regarding claim 17, Kim teaches the invention as claimed and as discussed above for claim 16, and Kim further teaches (Figure 4) the acoustic cavity (111), the cavity feed hole (113), and the damper neck (130) are configured to function as a purge air passage (the passage consisting of 113, 111, and 112. Note that 112 is contained within damper neck 130).
Regarding claim 20, Kim teaches (Figure 4) a gas turbine engine (10 – Figure 1) comprising:
a fuel nozzle (70) mounted in a ferrule (59 and 61);
a swirler (65) configured to mix air and fuel in a combustion section (26); and
a damper (100),
wherein the damper (100) is dimensioned to absorb a frequency of hydrodynamic or acoustic instability in the swirler (65) – (intended use – since swirler 65 is attached to dome 57, damper 100 will absorb any vibrations in swirler 65).
However, Kim does not teach that the damper is integral and unitary with the ferrule.
It is noted that Kim teaches in ¶ [0056], ll. 6-12: “Additionally, any number of casting, machining, welding, brazing, or sintering processes, or any combination thereof may be utilized to construct the damper 100 separately or integral to one or more other portions of the combustor 50, including, but not limited to, the bulkhead 56, the bulkhead support 61, or combinations thereof”.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim by constructing the damper to be integral and unitary with the ferrule, since it has been held that “[T]he patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”; In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113).
The limitation “the damper is dimensioned to absorb a frequency of hydrodynamic or acoustic instability in the swirler” is a statement of intended use and the structure of the device as taught by Kim can perform the function. It has been held that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); MPEP 2114.
It has also been held that, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The structure of the applied prior art, being similar to the structure of the present application, as claimed and disclosed, the two structures will obviously function the same under similar circumstances.

Response to Arguments
Applicant's arguments filed August 24, 2022 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that “The damper 100 of Kim is not configured to absorb a hydrodynamic or acoustic instability in a region within an interior of the swirler” because “this results in the damper 100 addressing pressure oscillations on the hot side of the combustor, aft of the deflector 59 and not ‘within an interior of the swirler’”, it is noted that while damper 100 addresses pressure oscillations directly from the outlet of damper 100, this does not necessarily mean that damper 100 cannot address pressure oscillations within the swirler. As shown in annotated Fig. 3 of Kim on next page, there is no obstruction between the region directly outside of damper 100 and the interior of swirler 65. This allows any counteracting oscillations to travel from the region directly outside of damper 100 to the interior of swirler 65, thereby showing that damper 100 is capable of addressing pressure oscillations “in a region within an interior of the swirler”.

    PNG
    media_image1.png
    612
    763
    media_image1.png
    Greyscale

Regarding Applicant’s argument that “the ability to ‘absorb a hydrodynamic or acoustic instability in a region with an interior of the swirler’ is not an intended use of the damper, but is instead, a direct result of the claimed invention”, the claimed recitation “configured to…” implies intended use because the element (in this case, the damper) is set (or “configured”) in a certain way to perform a certain function (i.e., absorb hydrodynamic or acoustic instability). Regardless of whether this is an intended use or direct result, the same case law applies (Hewlett-Packard Co. v. Bausch & Lomb Inc., In re Best, etc.).
Regarding Applicant’s argument that “these features are coupled to bulkhead 56, bulkhead support 61, and deflector 59, none which are arranged to ‘mound and center’ the fuel nozzle 70 in the swirler 65”, the limitation in claim 16 reads “a ferrule configured to mount and center a fuel nozzle in a swirler”. This limitation implies that the ferrule puts the fuel nozzle in a swirler, but does not necessarily mean that the ferrule must contact the fuel nozzle. “Mount and center” does not necessarily imply contact. So long as the ferrule achieves the result of mounting and centering a fuel nozzle inside a swirler, any prior art which achieves this result will read on the limitation. Elements 56, 61, and 59 of Kim achieve the result of mounting and centering fuel nozzle 70 inside swirler 65.
Regarding Applicant’s argument that “a person of ordinary skill in the art would not understand the deflector 59 and bulkhead support 61 to be considered a ‘ferrule’…Instead, a ferrule is understood by one of ordinary skill in the art to be described and shown in the present application”, since Applicant did not define the term “ferrule” in the specification, one cannot assume that “ferrule” means the structure described and shown in Applicant’s disclosure. Instead, broadest reasonable interpretation applies, and the dictionary definition of “ferrule” (per Google Dictionary) is “a ring or cap, typically a metal one, which strengthens the end of a handle, stick, or tube and prevents it from splitting or wearing”. Since elements 59 and 61 in Kim are annular structures, they are considered “rings”, and per Google Dictionary, they would also be considered “ferrules”.

Pertinent Prior Art
The following prior art cited in a previous PTO-892 “Notice of References Cited” is considered pertinent to the claims of the present application:
1.	Gerendas (US 2013/0042627 A1) teaches all the limitations of claim 1, including (see Fig. 2) a fuel nozzle (6 – Fig. 1), a swirler (heat shield 20 + holes 17, which are angled to swirl the flow), a ferrule (13 + 14) that mounts and centers fuel nozzle 1, a damper (15) having an acoustic cavity (15), a damper neck (17), and a damper neck opening (right edge of 17), and is configured to absorb a hydrodynamic or acoustic instability present in a region within an interior of the swirler (due to the damper neck 17 extending through swirler 20).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY NG whose telephone number is (571)272-2318. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY NG/               Examiner, Art Unit 3741                                                                                                                                                                                         
/ARUN GOYAL/               Primary Examiner, Art Unit 3741